UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

November 10, 2021
OSEP Policy Letter 21-05
Dear Part B State Directors:
The Department of Education (Department) recognizes the extraordinary disruption that the
COVID-19 pandemic has caused our communities for the past 18 months. The Department is
encouraged by the return to safe, in person learning for many of our nation’s students and the
commitment of educators to helping all students make academic progress in the 2021–22 school
year.
As we stated in our August 24, 2021 letter, children with disabilities were disproportionately
affected by the pandemic compared to their peers without disabilities. Even with the support of
the special education and related services required by their individualized education programs
(IEPs), some children with disabilities experienced difficulty accessing the general education
curriculum in ways that could allow them to make meaningful progress. Parents, educators, and
related services providers responded to the unprecedented challenge of the COVID-19 pandemic
by finding new ways to collaborate so that the needs of children with disabilities could continue
to be met. Despite these efforts, some children with disabilities were unable to progress toward
achieving the functional and academic goals included in their IEPs.
The purpose of this communication is to reinforce the Department’s priority to monitor States as
they meet their general supervision obligations under Part B of the Individuals with Disabilities
Education Act (IDEA) so that eligible children with disabilities receive a free appropriate public
education in the least restrictive environment in the current school year. The Department expects
States to ensure that local educational agencies are complying with IDEA’s requirements,
including child find, evaluations and reevaluations, and appropriate IEPs. It is equally important
that States and LEAs properly address the equitable treatment of all eligible students with
disabilities, with a particular focus on those from low-income backgrounds, who are racial or
ethnic minorities, who are English learners, and/or who are experiencing homelessness, all of
whom were greatly impacted by the pandemic.
Thank you for your attention to this important matter.
Sincerely,
/s/
David Cantrell, PhD
Acting Director

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

